Citation Nr: 0031046
Decision Date: 04/04/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  95-505	)	DATE APR 04, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona




ORDER


     The following corrections are made in a decision issued by the Board in this case on November 29, 2000:

On page 2, Finding of Fact number 4 is deleted

On page 3, Finding of Fact number 5 is deleted.


		
	Mark D. Hindin
	Member, Board of Veterans Appeals

Citation Nr: 0031046	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for 
internal hemorrhoids.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
headaches and hemorrhoids, each evaluated as noncompensable; 
and for tinnitus evaluated as 10 percent disabling.  The 
grants of service connection and the evaluations were 
effective January 1, 1993.

In an October 1996 rating decision, the RO increased the 
disability ratings for headaches and hemorrhoids from zero to 
10 percent, effective January 1, 1993; and continued the 10 
percent rating for tinnitus.

This case was most recently before the Board in August 1999 
at which time it was remanded for further development.  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's headaches are described as tension type 
headaches with no migraine features. 

2.  The veteran's headaches are not manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.

3.  The veteran's hemorrhoids are currently manifested by 
intermittent protrusion and moderate bleeding and without 
evidence of persistent bleeding secondary to anemia or 
fissures.  

4.  Tinnitus is persistent symptom of acoustic trauma.  

5.  Tinnitus has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for headaches have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Diagnostic Code 8100 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met at any time since the 
effective date of the grant of service connection.  38 
U.S.C.A. 1155; 38 C.F.R. 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
with complaints of ringing in the left ear.  The diagnosis 
was tinnitus.  The records also show that the veteran was 
treated for hemorrhoids and headaches.   

VA outpatient treatment records dated in December 1985 show 
that the veteran was seen with complaints of hemorrhoids.  

VA outpatient treatment records dated in June 1992 show that 
the veteran was seen with complaints of headaches.  Treatment 
records dated in August 1992 show that the veteran was 
diagnosed with tinnitus.  

The veteran was accorded a VA examination in March 1993.  At 
that time, he reported that he experienced daily headaches 
that were occipital, radiating to the frontal areas above the 
eyes and characterized by a feeling of pressure.  On 
examination, there was no tenderness of the scalp.  The 
veteran also reported a three-day history of vertigo in 1987.

The veteran was accorded a VA examination in March 1995.  It 
was reported that the veteran had worked part time since his 
retirement from service.  

In June 1995, the veteran underwent VA flexible 
sigmoidoscopy, which revealed moderately enlarged internal 
hemorrhoids.  

The veteran was accorded a VA rectum and anus examination in 
July 1995.  At that time, he reported that he experienced 
episodes of rectal bleeding approximately once a month.  On 
examination, there was evidence of external tags in the anal 
canal on visual inspection.  The diagnosis was hemorrhoids 
that were symptomatic by intermittent rectal bleeding.  A 
barium enema examination was negative.  

The veteran was accorded a VA examination in April 1996.  At 
that time, he reported that his headaches start occipitally 
and radiate to between the eyes and in the forehead region.  
He also reported that he experienced prostrating attacks that 
caused him to lie down for a few hours.  On physical 
examination, the appellant was noted to be in no apparent 
distress and his head, ears, eyes, nose and throat (HEENT) 
were negative.  

The diagnosis was headaches that probably had three 
components.  The examiner stated that there was clearly a 
component of tension headaches.  It was likely that there was 
a small component of vascular headaches involved in the 
prostrating attacks and it was exceedingly likely that the 
veteran experienced chronic daily headaches. 

The veteran was accorded a VA neurological examination in 
December 1999.  At that time, he reported that he experienced 
headaches approximately three times a week.  He reported that 
his headaches had not increased in severity since service.  
It was noted that he was currently working part time as an 
electrician that he was able to continue working while 
experiencing headaches and that the headaches did not cause 
him to loose time from work.

On examination, the pupils were equal, round, and reactive to 
light.  Extraocular movements were intact.  Discs were sharp 
to fundoscopic.  Face, plate, and tongue were symmetrical.  
The neurological examination was unremarkable.  

The diagnosis was tension type headaches with no migraine 
features.  The examiner reported that the veteran's headaches 
were not incapacitating and did not force him to lie down.  

The veteran was accorded a VA rectum and anus examination in 
December 1999.  At that time, he reported that most of the 
time hemorrhoids were not present, but that approximately 
once a week they would pop out, swell, and bleed.  He had 
experienced no episodes of thrombosis or extreme pain.  On 
examination, there were minute hemorrhoidal tags observed.  
There was no evidence of irritation, fissure, ulceration, or 
bleeding.  Sphincter tone was normal.  There were no internal 
hemorrhoids palpable, and certainly no thrombosed 
hemorrhoids.  The diagnosis was internal hemorrhoids by 
history manifested by intermittent protrusion and moderate 
bleeding for a very limited time.  The veteran underwent 
flexible proctosigmoidoscopy which revealed uncomplicated 
internal hemorrhoids, grade II with no bleeding. 

Pertinent Law and Regulations

Duty to Assist

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In the instant case the veteran has been requested to report 
pertinent treatment since service, and he has reported that 
he has received no treatment during that period.  VA has also 
afforded the veteran examinations in order to fully evaluate 
his disabilities.  Accordingly, as to claims for higher 
original evaluations for headaches and hemorrhoids, the duty 
to assist has been complied with.

Fenderson

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 10 percent for headaches or hemorrhoids during any period 
since service connection was established.

Extraschedular Consideration

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO apprised the veteran of the 
provisions of  § 3.321 in the October 1996 supplemental 
statement of the case.  The Board's remand also noted that 
the veteran's contentions raised the potential applicability 
of an extraschedular rating.  Accordingly consideration of 
this question by the Board does not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Headaches

The RO has assigned a 10 percent disability evaluation to the 
veteran's headaches of undetermined etiology under the 
provisions of Diagnostic Code 8100, for migraine headaches.  
8 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
diagnostic code, a 30 percent rating is assignable for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months; and a 10 
percent rating is for assignment for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months.  Id.

While on the examination in April 1996, the veteran reported 
that he experienced headaches that were so severe that he had 
to lie down for 4-5 hours, he related that these had occurred 
only four to five such attacks in the preceding year.  This 
frequency would not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  On more recent 
examinations he has reported that he was able to work while 
experiencing headaches, although lying down did help in 
abating the headaches.  The record does not document 
prostrating attacks averaging once per month during any 
period since the grant of service connection.  For his part 
the veteran has reported, and the record shows, that he has 
received no treatment for headaches since the effective date 
of the grant of service connection.

VA treatment records for the period prior to the effective 
date of service connection are essentially negative for 
complaints of, or treatment for, headaches except when the 
veteran was diagnosed with an upper respiratory infection.  
Furthermore, the VA outpatient records fail to show that the 
veteran experienced prostrating headaches.  Consequently, the 
Board finds that the disability does not more nearly 
approximate the criteria for a rating in excess of 10 
percent.

The Board finds that the evidence shows that a disability 
level of no more than 10 percent has existed since the 
effective date of the grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's headaches have not required any periods of 
hospitalization since the grant of service connection, 
therefore, the Board cannot find that an extraschedular 
evaluation is warranted on the basis of the need for frequent 
hospitalization.  The veteran has reported that his headaches 
do not cause him to loose time from work and that he is able 
to work even while experiencing a headache.  Therefore, the 
Board cannot find that the disability causes marked 
interference with employment.  In short the record does not 
show such an unusual disability picture as to render 
impractical the application of the regular schedular 
criteria.

Hemorrhoids

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7336 (1999).

The medical evidence in this case does not support a rating 
in excess of 10 percent veteran's service-connected 
hemorrhoids.  The most recent examination report showed 
internal hemorrhoids manifested by intermittent protrusion 
and moderate bleeding for a very limited time.  The medical 
evidence does not show that the veteran currently has large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue or persistent bleeding and with secondary 
anemia, or with fissures.  Examiners have specifically found 
that there is no evidence of anemia, and that the veteran 
experiences, at most, only occasional bleeding without 
evidence of fissures.  Consequently the Board finds that a 
rating in excess of 10 percent for hemorrhoids is not 
warranted.  At no time since the effective date of the grant 
of service connection has the veteran been shown to have 
symptoms that approximate the criteria for more than a 10 
percent evaluation.

With regard to the question of an extraschedular evaluation, 
the evidence shows that the veteran has required no periods 
of hospitalization for hemorrhoids since the effective date 
of the grant of service connection.  He has reported no loss 
of work due to hemorrhoids.  In fact he has reported that he 
needs to treat his hemorrhoids only once per week with an 
over-the-counter medication.  Such a history does not suggest 
that the disability is manifested by the need for frequent 
hospitalization or marked interference with employment.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.


ORDER

A rating in excess of 10 percent for headaches is denied.  

A rating in excess of 10 percent for internal hemorrhoids is 
denied.  


						(CONTINUED ON NEXT PAGE)


REMAND

In its prior remand the Board requested that, following other 
development, the RO consider the applicability of 
extraschedular ratings.  The RO did not consider the 
applicability of such a rating, but as explained above, the 
Board finds that the absence of such additional consideration 
was not prejudicial in the adjudication of the evaluations 
for headaches and hemorrhoids.  The RO and the Board had 
apprised the veteran of the criteria for an extraschedular 
evaluation, the veteran and his representative were afforded 
the opportunity to provide evidence and argument on that 
question and the evidence did not show entitlement to such an 
evaluation

With regard to the issue of entitlement to a higher 
evaluation for tinnitus, the Board notes that the veteran 
reported on the December 1999 examination that his tinnitus 
had gotten worse since his last audiology examination.  The 
examiner did not evaluate the veteran's tinnitus but noted 
that the RO could afford him such an examination.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Although the veteran is currently in receipt of the highest 
schedular evaluation for tinnitus, the RO has not adjudicated 
the question of the veteran's entitlement to an 
extraschedular evaluation as instructed in the Board's 
previous remand.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

In view of the foregoing, this case is remanded for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
tinnitus since December 1999.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  Thereafter the veteran should be 
afforded an appropriate examination to 
evaluate the current severity of the 
veteran's tinnitus.  The examiner should 
review the claims folder prior to 
completing the examination.  The examiner 
is requested to express an opinion as to 
the extent, if any, that tinnitus 
interferes with the veteran's employment.

3.  Thereafter the RO should readjudicate 
the veteran's claim, considering the 
criteria for an extraschedular evaluation 
and determining whether referral for such 
an evaluation is warranted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 15 -


- 15 -






